Citation Nr: 1810519	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-25 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for hepatitis, including hepatitis C.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Sangster, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran had a Board hearing before the undersigned Veterans Law Judge in May 2017.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this claim must be remanded to obtain additional medical treatment records and provide the Veteran with another VA examination.

The Veteran's treatment records show that he was initially diagnosed as having hepatitis C on April 10, 2009.  During service, the Veteran suffered a right chest, abdomen, and renal contusion when a water trailer fell on him in June 1969.  The Veteran also underwent surgery on his left wrist in April 1970, and suffered a scalp laceration in March 1972.

In August 2010, Ian Levenson, D.O. provided a medical opinion stating that the Veteran's in-service surgery in 1970 was the most likely source of his hepatitis C infection because he had no other risk factors.  

A VA examiner in February 2014 noted that the Veteran had left wrist surgery during service in April 1970, and that after service he had prostate biopsies in 2006 and a rotator cuff repair in 2007.  The examiner noted that the Veteran's had never had a blood transfusion, and that he had no risk factors for hepatitis C which was the case in 30% of individual with hepatitis C.  The examiner stated that since leaving service in March 1972, a period of 37 years had passed during which the Veteran worked for the most part in law enforcement and had two additional surgical procedures.  The examiner concluded that in that this represented the majority of the time (90%) during which he acquired the hepatitis C virus, it was more likely than not that he acquired the hepatitis C after military service.

However, the Veteran has reported additional details regarding his treatment in service.  He has asserted that he was given an IV in the field after an injury and was exposed to the unsanitary conditions of the field hospital in Vietnam.  The injury reportedly occurred when he was run over by a water trailer and that crushed my left kidney.  These statements should be considered in obtaining a new medical opinion.

Further, with respect to the Veteran's injury in June 1969, a single Clinical Record is associated with his service treatment records.  It appears that a complete blood count (CBC) and an intravenous pyelogram (IVP) were conducted.  The clinical records appear to be incomplete.  On remand, efforts should be undertaken to obtain the Veteran's complete in-service clinical records.  

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's complete service treatment records, to include all clinical and hospitalization records associated with his treatment/hospitalization for his June 1969 injury when a water trailer fell on him, as well as all clinical records and surgical reports associated with his treatment/hospitalization/surgery on his left wrist April 1970.

2. Thereafter, arrange for a VA gastroenterologist or hepatologist to review the Veteran's file.  Based on a review of the records contained in the claims file, the examiner should address the following:

Is it as least as likely as not (a 50 percent probability or more) that the Veteran's hepatitis C had its clinical onset during active service or is related to any incident of service, to include the treatment he received for an injury in June 1969, wrist surgery in April 1970, and/or a scalp laceration in March 1972?  

In providing this opinion, the doctor must address the Veteran's assertions that he was exposed to hepatitis C during service when he was treated for injuries after a water trailer fell on him in June 1969 and/or when he had surgery on his left wrist in April 1970.  With respect to the June 1969 injury, the Veteran asserts that he was given an IV in the field after the injury and was exposed to the unsanitary conditions of the field hospital in Vietnam.  His clinical records show that a complete blood count (CBC) and an intravenous pyelogram (IVP) were conducted.  See Clinical Record, date of admission on June 11, 1969.

The doctor should also address the August 2010 opinion from Ian Levenson, D.O. stating that the Veteran's in-service surgery in 1970 was the most likely source of his hepatitis C infection because he had no other risk factors.  

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




